DETAILED ACTION
Response to Amendment
The Amendment filed August 2, 2022 has been entered. Claims 1 – 20 are pending in the application. Applicant’s remarks and amendment to the claims have overcome the drawing and some of the claim objections and all the 112 rejections set forth in the last Non-Final Action mailed May 2, 2022.
Double Patenting
Claim 5 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claims 1 – 20 are objected to because of the following informalities.  Appropriate correction is required.
Claim 1, line 7: “the standoff” should read --the at least one standoff--.
Claim 1, lines 9-11: “the at least one standoff having side walls and axially spaced apart legs that are parallel with the side walls and extend inward from the channel relative to the axis into contact with the pump housing” should read --the at least one standoff having side walls and axially spaced apart legs parallel with the side walls and extending inward from the channel relative to the axis into contact with the pump housing--.
Claim 1, line 11: “the legs” should read --the axially spaced apart legs--.
Claim 2, lines 1-5: “further comprising axially spaced apart lugs extending outward from the channel relative to the axis, wherein legs on a side edge of each base are axially spaced apart from adjacent legs on the same side edge, and wherein legs and lugs that are on a same side edge of each base are coplanar with one another” should read --wherein the at least one standoff further comprising a base and axially spaced apart lugs extending outward from the channel relative to the axis, the axially spaced apart legs and the axially spaced apart lugs that are on a same side edge of the base are coplanar with one another--.
Claims 3 – 6, lines 1-2: “the standoff” should read --the at least one standoff--.
Claims 3, 5 and 8, last line: “the at least one leg” should read --at least one leg of the axially spaced legs--.
Claims 4 and 6, line 5: “each of the side walls” should read --each side wall of the pair of side walls--.
Claim 6, last two lines: “wherein the at least one leg comprises a plurality of legs extending inward from the opposite side edges of the base” should read --wherein the axially spaced apart legs extend inward from the opposite side edges of the base--. 
Claim 7, lines 2-3: “the standoff” should read --the at least one standoff--.
Claim 10, lines 16-19: “and wherein legs and lugs on a same lateral side of one of the standoffs are axially offset from one another so that one of the legs is disposed at a location along a length of the standoff that is between the lugs” should read --and wherein the legs and the lugs on a same lateral side of the base are axially offset from one another so that one of the legs is disposed at a location along a length of the base that is between the lugs--.
Claim 13, lines 1-4: “wherein each of the plurality of standoffs further comprising: a pair of lugs extending outward from an outer edge of each of the sidewalls, and wherein the band extends between the pair of lugs of the at least one of the plurality of standoffs” should read --wherein each of the plurality of standoffs has the lugs extending outward from an outer edge of each of the sidewalls and wherein the band extends between the lugs of the at least one of the plurality of standoffs--.
Claim 16, lines 17-19: “a pair of lugs extending radially outward from each of the pair of sidewalls, and the lugs of each pair being axially spaced apart from one another” should read --s of lugs, wherein the lugs of each pair of the pairs of lugs 
Claim 16, lines 20-22: “over the sidewalls of the upper standoff and between the axially spaced apart lugs of the upper standoff” should read --over the pair of sidewalls of the upper standoff and between the axially spaced apart pairs of lugs of the upper standoff--.
Claim 16, lines 24-26: “over the sidewalls of the lower standoff and between the axially spaced apart lugs of the lower standoff” should read --over the pair of sidewalls of the lower standoff and between the axially spaced apart pairs of lugs of the lower standoff--.
Claim 16, line 28: “the legs” should read --the plurality of legs--.
Claim 17, line 2: “the legs” should read --the plurality of legs--.
Claim 18, lines 2-3: “the plurality of legs are closer to a first end of the base than the pair of spaced apart lugs” should read --the plurality of legs are closer to the first end than the axially spaced apart pairs of lugs--.
Claim 19, lines 2-3: “each of the pair of sidewalls” should read --each sidewall of the pair of sidewalls--.
Claim 19, line 5: “pump assembly” should read -- the pump assembly--.
Claims 2 – 9 are objected to for being dependent on claim 1.
Claims 11 – 15 are objected to for being dependent on claim 10.
Claims 17 – 20 are objected to for being dependent on claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gareev Adib Akhmetnabievich (WO 2016/036280 – herein after Gareev) in view of Del et al. (US 5,343,942 – herein after Del).
In reference to claim 1, Gareev teaches an electrical submersible pump assembly (in fig. 1) for pumping well fluid from a well (see claim 1), comprising (see translation and figs. 1-7): 
a pump (centrifugal pump, see claim 1) having a tubular pump housing (3) with a longitudinal axis (in vertical direction); 
a motor (1) operatively connected to the pump for driving the pump; 
a motor lead (5) extending alongside the pump housing to the motor for supplying electrical power to the motor (see ¶123 of translation); 
at least one standoff (7) between (in radial direction) the pump housing (3) and the motor lead (5), the standoff (7) having a channel (space within 7 in which motor lead 5 is accommodated, see figs. 3, 5) in which the motor lead (5) is received; and 
the at least one standoff (7) having side walls (wall portions that reference number “7” points to in figs. 4-6) and circumferentially spaced apart legs (9) that are parallel (in view of figs. 4-6) with the side walls and extend inward from the channel relative to the axis into contact with the pump housing (see ¶96, ¶97 of translation along with fig. 1), the legs spacing the channel of the at least one standoff away from the pump housing to define a gap between the channel and the pump housing that extends fully along a length and a width of the channel, and that enables a flow of the well fluid between the motor lead and the pump housing (see ¶123, ¶129 of translation along with figs. 1 – 3, 5: the gap between the channel and the pump housing extends in claimed manner and allows the fluid to flow in this gap for cooling the motor lead 5).
Gareev remains silent on the legs being axially spaced apart.
However, Del teaches the similar electrical submersible pump assembly comprising at least one standoff (11) having sidewalls and axially spaced apart legs (43 in fig. 10 or 63 in fig. 11) that are parallel with the sidewalls and extend inward from the channel relative to the longitudinal axis [see col. 3, lines 39-48 and fig. 10: two legs 43 on upper end 25 and two legs 43 on lower end 31 of standoff 11 OR in view of fig. 11: standoff 53 has sidewalls 61 and axially spaced apart legs 63, wherein one pair of legs 63 are present on lower end section 57 and other pair of legs 63 are present on upper end section 55].
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to combine two standoffs into one in the electrical pump assembly of Gareev for a standoff with four legs (i.e. pair of legs axially spaced apart from one another) as taught by Del since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, applicant has not disclosed any criticality for having the legs axially spaced apart.
In reference to claim 3, Gareev, as modified, teaches the assembly, wherein the channel of the standoff (i.e. channel in the modified standoff with four legs) comprises (see fig. A below): 
a base; 
a pair of side walls that each extend outward relative to the axis from an opposite edge (edges labeled “oe”) of the base; and 
wherein the at least one leg (9) extends inward (in a direction) from the base relative to the axis {in view of fig. 1}.

    PNG
    media_image1.png
    418
    1479
    media_image1.png
    Greyscale

Fig. A: Edited fig. 5 of Gareev to show claim interpretation.
In reference to claim 4, Gareev, as modified, teaches the assembly, wherein the channel of the standoff (i.e. channel in the modified standoff with four legs) comprises (see fig. A above): 
a base; 
a pair of side walls that each extend outward relative to the axis from an opposite edge (edges labeled “oe”) of the base, each of the side walls having an outer edge (labelled “edge”; left edge for left side wall and right edge for right side wall) spaced outward from the base relative to the axis; and 
a plurality of lugs (labelled “lug”; left lug and right lug), each of the lugs extending outward from the outer edge of one of the side walls.
In reference to claim 5, see rejection of claim 3 above.
In reference to claim 6, Gareev, as modified, teaches the assembly, wherein the standoff (i.e. the modified standoff with four legs) comprises (see fig. A above): 
a base; 
a pair of side walls, each extending outward relative to the axis from an opposite edge (edges labeled “oe”) of the base, defining the channel, each of the side walls having an outer edge (labelled “edge”; left edge for left side wall and right edge for right side wall) spaced outward from the base relative to the axis; 
a plurality of lugs (labelled “lug”; left lug and right lug), each of the lugs extending outward from the outer edge of one of the side walls; and 
wherein the at least one leg (9) comprises a plurality of legs  extending inward (in a direction) from the opposite edges of the base.
In reference to claim 8, Gareev, as modified, teaches the assembly, wherein the motor lead (5) biases (pushes onto) the at least one leg (9) against the pump housing (3) (see fig. 1 of Gareev: the bands 6, above and below standoffs 7, on the pump housing 3 exert a compressive force in a portion of the motor lead that is between these bands 6 of the pump housing).
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gareev in view of Del further in view of Hartman, Chris J (US 5,553,666 – herein after Hartman).
Regarding claim 7,
Gareev teaches a metallic band (metal belts 6), wherein the metallic band (6) is used to attach motor lead (5) to the pump casing (3).
Gareev remains silent on a metallic band secured around the pump housing (3) and over the channel of the standoff (7), retaining the motor lead (5) within the channel of the standoff.
However, Hartman teaches an ESP assembly (see figs. 1-3 and col. 2, lines 64-67 and col. 3, lines 1-19) wherein the motor lead (20) is secured using plural support devices (34), wherein each support device is characterized by a flexible support strap or band (36) and a standoff insulator member (38), and wherein the strap or band (36) is a conventional flexible metal band.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to also use the metallic band of Gareev over the at least one standoff in the modified pump assembly of Gareev as taught by Hartman for the purpose of providing an efficient method of installing the standoff as the tubing string is made up and lowered into the well, as recognized by Hartman (col. 2, lines 5-10). When moving the tubing string of Gareev up or down into the well, the modified standoff of Gareev secured with the band cannot easily detach from the pump housing.
Regarding claim 9,
Gareev, as modified, teaches (see fig. 1) the assembly with one standoff (modified standoff with four legs).
Gareev, as modified, remains silent on second and third standoff.
However, Hartman teaches an ESP assembly (see figs. 1-3 and col. 2, lines 64-67 and col. 3, lines 1-19) wherein the motor lead (20) is secured using plural support devices (34), wherein each support device is characterized by a flexible support strap or band (36) and a standoff insulator member (38).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide plural modified standoffs of Gareev in the modified electrical submersible pump assembly of Gareev as taught or evidenced by Hartman since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of “three” standoffs.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 2, the prior arts alone or in combination fails to specifically teach the structure of the standoff “wherein legs and lugs that are on a same side of each base are coplanar with one another” (please note the objection for claim 2 above).
With respect to claim 10, the prior arts alone or in combination fails to specifically teach the structure of the standoff “wherein legs and lugs on a same lateral side of the one of the standoffs are axially offset from one another so that one of the legs is disposed at a location along a length of the standoff that is between the lugs” (please note the objection for claim 10 above).
With respect to claim 16, the prior arts alone or in combination fails to specifically teach the structure of the standoff “a pair of lugs extending radially outward from each of the pair of sidewalls, and the lugs of each pair being axially spaced apart from one another” (please note the objections for claim 16 above).
Claims 11 – 15 depend on claim 10.
Claims 17 – 20 depend on claim 16.
Response to Arguments
Applicant’s arguments with respect to the independent claims 1, 10 and 16 have been considered but they are moot. The amendment to the independent claims changed the scope of the claim. As a result, the prior arts on record have been re-evaluated and re-applied, in a different manner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baker et al. teaches a submersible well pump (see fig. 4) with a thermal barrier (59) between the electrical cable (47’) and pump assembly (15’).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/                                                                    Primary Examiner, Art Unit 3746                                                                                                                                  




/CHIRAG JARIWALA/Examiner, Art Unit 3746